Citation Nr: 0107086	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-08 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel 
syndrome. 

2.  Entitlement to service connection for right carpal tunnel 
syndrome. 

3.  Entitlement to service connection for low back 
disability. 

4.  Entitlement to service connection for left heel 
disability.

5.  Entitlement to an evaluation in excess of 10 percent for 
status-post right plantar fasciitis release with heel spurs.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  Jurisdiction over the claims folder was 
transferred to the RO in Nashville, Tennessee in April 1998.  
In a February 1997 rating decision, service connection was 
granted for status-post right plantar fasciitis release with 
heel spurs and the disability was assigned a noncompensable 
evaluation, effective July 1, 1996.  In an August 2000 rating 
decision, the RO increased the evaluation to 10 percent, 
effective July 1, 1996.  The veteran has continued his 
appeal.

A March 1999 Statement of the Case addressed the issue of 
entitlement to an evaluation in excess of 20 percent for 
residuals of herniated nucleus pulposus with C7 radiculopathy 
and status post diskectomy and status post cervical fracture.  
Neither the veteran nor his representative addressed this 
issue in any subsequently submitted statements.  Therefore, 
the Board has concluded that the veteran is not currently 
seeking appellate review with respect to this issue.

The issue of entitlement to service connection for left 
carpal tunnel syndrome is decided herein while the other 
issues on appeal are addressed in the remand which follows 
the Board's order.




FINDING OF FACT

The veteran does not have left carpal tunnel syndrome.  


CONCLUSION OF LAW

Left carpal tunnel syndrome was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 ( West Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claim was most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  Karnas v. Derwinski, 1 Vet. App 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board notes that the veteran has been informed of the 
requirements for establishing service connection for left 
carpal tunnel syndrome.  All pertinent records have been 
obtained and that the veteran has been provided appropriate 
VA examinations to determine if he has left carpal tunnel 
syndrome.  The facts relevant to the issue decided herein 
have been properly developed, and there is no outstanding 
evidence which should be obtained.  Consequently, there is no 
further action to be undertaken to comply with the provisions 
of the VCAA, and the veteran will not be prejudiced as a 
result of the Board deciding this issue without first 
affording the RO an opportunity to consider the claim in 
light of the VCAA.

The veteran maintains that he currently has left carpal 
tunnel syndrome and that it had its onset during service. 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Additionally, 
service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service medical records do not contain any diagnosis of left 
carpal tunnel syndrome.  Service department records show that 
the assessment in November 1996 included bilateral carpal 
tunnel syndrome improved with nightly wrist splints.  
Subsequent service department records also document the 
presence of right carpal tunnel syndrome but do not refer to 
left carpal tunnel syndrome.  

An April 1997 private medical record shows that the veteran 
reported a 6 month history of bilateral carpal syndrome.  The 
clinical evaluation in April 1997 was negative for carpal 
tunnel syndrome, and carpal tunnel syndrome was diagnosed by 
history only.

The veteran has undergone various VA examinations since his 
discharge from service.  Left carpal tunnel syndrome has not 
been diagnosed on any of those examinations.  In addition, a 
VA neurological examination in October 1998 and 
electromyogram and nerve conduction studies in November 1998 
disclosed no evidence of left carpal tunnel syndrome.  

The medical evidence shows that left carpal tunnel syndrome 
was diagnosed in November 1996 but was noted to have improved 
on that occasion.  It has not been diagnosed on any other 
occasion.  Moreover, no evidence of left carpal tunnel 
syndrome was found on the VA neurological examination in 
October 1998 or the electromyogram and nerve conduction 
studies in November 1998.  Therefore, the Board must conclude 
that the preponderance of the evidence establishes that any 
left carpal tunnel syndrome experienced by the veteran has 
resolved without residual disability. 


ORDER

Service connection for left carpal tunnel syndrome is denied. 


REMAND

As noted above during the pendency of the appellant's appeal 
but after the veteran's claims were most recently considered 
by the RO, the VCAA was signed into law.  This liberalizing 
legislation is also applicable to the appellant's remaining 
claims. 

The veteran contends that he currently has a low back 
disability, a left heel disability and right carpal tunnel 
syndrome, which are etiologically related to service.  In 
addition, he maintains that his status-post right plantar 
fasciitis release with heel spurs is more severely disabling 
than the current 10 percent evaluation reflects. 

With respect to the claim for service connection for right 
carpal tunnel syndrome, the Board notes that this disorder 
was diagnosed in November 1996 and its presence was confirmed 
on subsequent examinations, to include electromyograms and 
nerve conduction studies.  Although it was diagnosed on a VA 
neurological examination in October 1998, the examiner failed 
to provide an opinion concerning its etiology.

With respect to the claim for service connection for left 
heel disability, the Board notes that service medical records 
reflect that the veteran received treatment for bilateral 
heel pain and that an assessment of calcaneal bursitis was 
recorded.  The post-service medical evidence includes 
conflicting evidence concerning whether the veteran has left 
heel spurs or any other left heel disability.  Heel spurs 
were diagnosed by history only on a VA general medical 
examination in August 1996.  An X-ray examination of the 
veteran's feet in connection with a VA examination in January 
1997 reportedly showed bilateral calcaneal spurs but plantar 
fasciitis, for which service connection has been granted, was 
the only left foot diagnosis on the VA examination.  No 
evidence of a left heel spur was found on an October 1998 VA 
examination, which reportedly included an X-ray examination 
of the left foot.  A VA examination in June 2000 resulted in 
a diagnosis of burning pain in the heels and feet, probably 
secondary to calcaneal bursitis.  However, this examiner did 
not address the etiology of the calcaneal bursitis.  A 
medical opinion addressing the etiology of calcaneal 
bursitis, if present, should be obtained before the Board 
decides the claim for service connection for left heel 
disability or the claim for a higher original evaluation for 
the service-connected right foot disability. 

Finally, the veteran has not been provided an examination in 
order to determine whether he currently has a low back 
disability which is etiologically related to service. 

In light of these circumstances, the Board has concluded that 
further development to comply with the provisions of the VCAA 
is necessary prior to final appellate review of the veteran's 
claims.  Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
them to provide a copy of the 
outstanding medical records.

3.  Then, the RO should arrange for 
the veteran to undergo examinations 
by physicians with appropriate 
expertise to determine the extent of 
impairment from the service-
connected status-post right plantar 
fasciitis release with heel spurs 
and the extent and etiology of any 
currently present calcaneal bursitis 
of the right foot, left heel 
disability, right carpal tunnel 
syndrome and low back disability.  
Any necessary tests or studies, 
including X-rays, should be 
conducted.  The claims folder must 
be made available to and reviewed by 
the examiners.  

Based upon the examination results 
and a review of the claims folder, 
the examiners must provide opinions 
with respect to any currently 
present left heel disability, right 
calcaneal bursitis, right carpal 
tunnel syndrome and low back 
disability as to whether it is at 
least as likely as not that such 
disorders are etiologically related 
to service.  With respect to any 
currently present right calcaneal 
bursitis and any currently present 
left heel disability, the 
appropriate examiner should also 
provide an opinion as to whether it 
is at least as likely as not that 
such disorders were caused or 
chronically worsened by the 
currently service connected 
disabilities of the feet.

All manifestations of the veteran's 
status-post right plantar fasciitis 
release with heel spurs should be 
reported in detail.  The examiner 
should identify any objective 
evidence of pain and to the extent 
possible, the examiner should assess 
the extent of any pain.  The extent 
of any incoordination, weakened 
movement and excess fatigability on 
use should also be described by the 
examiner.  The examiner should also 
express opinions concerning whether 
there would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  

The rationale for all opinions 
expressed should be explained.  The 
examination reports must be typed.  

4.  Thereafter, the RO should review 
the claims files and ensure that the 
above development has been conducted 
and completed in full.  The RO 
should then undertake any other 
action required to comply with the 
notice and duty to assist provisions 
of the Veterans Claims Assistance 
Act of 2000.  

5.  Then, the RO should adjudicate 
the issue of entitlement to service 
connection for right calcaneal 
bursitis and readjudicate the issues 
on appeal.  In readjudicating the 
veteran's claim for a higher 
original evaluation for status-post 
right plantar fasciitis release with 
heel spurs, the RO should consider 
38 C.F.R. § 4.40 regarding 
functional loss due to pain; 38 
C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain 
on movement of a joint; and 
Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO should also consider 
whether the case should be forwarded 
to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration.

6.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction or a timely notice of 
disagreement is received with 
respect to any other matter, the RO 
should issue a supplemental 
statement of the case to the 
appellant and his representative, 
and they should be afforded an 
appropriate opportunity to respond.  
The veteran should be informed of 
the requirements to perfect an 
appeal with respect to any new issue 
addressed in the supplemental 
statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

